*637The defendant contends that his sentence was improperly imposed because no hearing was conducted on his status as a second violent felony offender. However, inasmuch as the defendant elected to stand mute when arraigned on the second violent felony offender statement, his contention is without merit (see, CPL 400.15 [3], [4]; see also, People v Bouyea, 64 NY2d 1140; People v Tumminia, 101 AD2d 605). Nor should the sentence be disturbed on the ground that it is excessive. The defendant pleaded guilty with the understanding that he would receive the sentence thereafter actually imposed and his assertion that the sentence should be reduced is without basis (see, People v Kazepis, 101 AD2d 816). Thompson, J. P., Lawrence, Sullivan, Harwood and Balletta, JJ., concur.